2Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,829,676 in view of Brown et al patent 5,244,491. The instant claims and claims of patent ‘676 taken in combination, recite a treated geothermal brine composition comprising a concentration of lithium of no more than 15-50 mg/kg, a concentration of silica of no more than 10-30 mg/kg, and a concentration of iron of no more than 10-50 mg/kg. The instant claims differ from the claims of ‘676 by also reciting the geothermal brine comprising boron, barium and strontium. However, Brown et al at column 2, line 21-column 3, line 60 teach that geothermal brine conventionally and historically contains all of such elements.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,190,030 in view of Brown et al patent 5,244,491. The instant claims and claims of patent ‘030, taken in combination, recite a treated geothermal brine composition comprising a concentration of lithium of .
Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In each of independent claims 21 and 35, the article “and” has been omitted before the last of the series of concentration clauses, thus rendering the claims grammatically confusing.
In each of claims 22-30, “concentration of iron is less than about 20 mg/kg (or 10mg/kg) is ambiguous as to what is the upper limit of concentration and also differs from claim 21 which recites concentration of iron being of no more than 20 mg/kg. Also, recitation of iron concentration of silica being no more than 10 mg/kg is redundant to what is recited in claim 21.
In each of claims 36-40, “concentration of iron is less than about 20 mg/kg (or 10mg/kg) is ambiguous as to what is the upper limit of concentration and also differs from claim 35 which recites concentration of iron being of no more than 20 mg/kg. Also, recitation of iron concentration of silica being no more than 10 mg/kg is redundant to what is recited in claim 35.

	ALLOWABLE SUBJECT MATTER

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patents by Totten, Awerbach et al and Rogers are made of record concerning efforts to reduce levels of silica or related components in geothermal brine however not suggesting the silica level is specifically recited as no more than 10 mg/kg.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested 


Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
01/26/2022

/JOSEPH W DRODGE/           Primary Examiner, Art Unit 1778